DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 09/20/2021 has been entered. Claims 1-2 and 5-8 have been amended, and no claims have been added or cancelled.
	Accordingly, claims 1-9 are pending and are currently under examination.
The amendments to claims 1-2 and 5-8 obviate the previous Claim Objections, which are hereby withdrawn.
The amendment to claim 1, of changing “is composed of” to “consists essentially of” obviates the previous § 112(b) rejection of claim 4, which is hereby withdrawn. Note that 
Terminal Disclaimer
	The Terminal Disclaimer filed 09/20/2021 has been reviewed and approved. The Double Patenting rejections over US application No. 15/548,466, US application 16/322,755 (published as US Patent No. 11,062,844 after the mailing of the Non-Final Rejection of the instant application on 06/23/2021), and US Patent No. 10,984,930 are therefore moot and are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.

The applicant’s arguments directed to Haga’s disclosure of the alloy powder being dispersed in a thermoplastic resin (see second paragraph on page 9 of arguments) are not found persuasive, because the thermoplastic resin has adhesive properties and is still capable of being coated with powder/granules in a fluidized bed environment, in order to further improve the magnetic coercivity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga’s method to try to use the fluidized bed coating process as taught by Yi instead [0091], with a reasonable expectation of successfully coating the surface of the R-T-B sintered magnet. Yi recognizes the need for improved magnetic coercivity [0008], that this can be achieved via rare-earth element coatings [0036], that there are many different types of coating methods [0091], and that one such method is a fluidized bed coating method [0091].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 20170221630 A1; of record) in view of Yi et al. (US 20170062127 A1; available as prior art under 102(a)(2)) and Kato et al. (US 20140290803 A1; of record).
Regarding claims 1-2, 
Haga teaches producing an RE-Fe-B magnet (wherein RE is a rare-earth element such as Nd or Pr) [0016], [0025].
Haga appreciates using an alloy of a light rare element such as Nd or Pr and a transition metal element such as Ga as the modifying alloy to be adhered on the surface of the sintered magnet [0019]. Haga further appreciates including a heavy rare earth element such as Dy or Tb in the alloy [0019], [0052]. Although Haga does not explicitly teach that “Pr accounts for 65 to 97 mass % of the entire Pr-Ga alloy; 20 mass % or less of Pr is replaceable with Nd; 30 mass % or less of Pr is replaceable with Dy and/or Tb. Ga accounts for 3 mass % to 35 mass % of the entire Pr-Ga alloy; and 50 mass % or less of Ga is replaceable with Cu”, a Pr-Ga alloy would have been obvious to try based on the disclosure of Haga. As discussed above, Haga discloses in paragraph [0052]:
“Examples of the modifying alloy containing a transition metal element and a light rare earth element and having a melting point or an eutectic temperature in the above-described temperature range of 450°C to 700°C include an alloy containing a light rare earth element such as Nd or Pr and a transition metal element such as Cu, Mn, In, Zn, Al, Ag, Ga, or Fe” [0052].
It would have been obvious to try to use a Pr-Ga alloy based on paragraph [0052] of Haga which by predictably choosing from a finite number of Haga’s identified solutions, with a reasonable expectation of successfully making a modifying alloy with a melting point or eutectic point in the range of 450-700°C (MPEP 2143 I. E.).
Haga further teaches a step of adhering a sheet material containing an alloy powder of a modifying alloy to the surface of the sintered magnet compact [0016], which meets the claimed “application step,,,to form an adhesive layer” and “adhesion step…having an adhesive layer”;
	And performing a heat treatment [0016], which meets the claimed “heat treatment step”;
	The sheet material is prepared by forming a block body, then drawing the block body to prepare a drawn body which has a predetermined thickness, cutting the drawn body, and then placing the resulting drawn and cut sheet onto the magnet [0021], which meets the claimed “one layer” in the claimed adhesion step.
	Haga is silent regarding: the powder being a particle size-adjusted powder; the adhesion step being conducted via “a fluidized-bed coating method or a method in which the diffusion 

With regard to the new limitation of “a fluidized-bed coating method or a method in which the diffusion source powder is sprinkled over the sintered R-T-B based magnet having the adhesive layer”, Yi teaches preparing a permanent magnet material, the method comprising a coating step (Abstract), wherein the coating step can be performed via flame spraying process (thermal spraying process), fluidized bed process, electrostatic powder spraying process, electrostatic fluidized bed spraying process, or a vibrational electrostatic powder process [0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga’s method to try to use the fluidized bed coating process as taught by Yi [0091], with a reasonable expectation of successfully coating the surface of the R-T-B sintered magnet. Yi recognizes the need for improved magnetic coercivity [0008], that this can be achieved via rare-earth element coatings [0036], that there are many different types of coating methods [0091], and that one such method is a fluidized bed coating method [0091].
Yi is silent regarding: the powder being a particle size-adjusted powder; the heat treatment step being at a temperature which is equal to or lower than a sintering temperature of the sintered magnet; wherein the amount of Ga contained in the particle size-adjusted powder is in a range of 0.10-1.0% with respect to the sintered magnet by mass ratio.


The rare earth based magnet rare earth based magnet according to this embodiment may be produced by a conventional powder metallurgic method [0056], such that the powder particles had a size of 3-4 µm [0071], which meets the “the powder being a particle size-adjusted powder” limitation;
Element (wt %)
Instant claim 2
 
Citation
KatoSample 17
 
Citation
KatoBroader ranges
R (Total of Nd, Pr, Dy)
27.5-35
 
Table 1
32.0
 
[0035]
29.5-33
Nd
-
 
Table 1
25.0
 
[0043]
-
Pr
-
 
Table 1
7.0
 
[0043]
-
Dy
-
 
Table 1
-
 
[0044]
-
B
0.80-0.99
 
Table 1
0.83
 
[0036]
0.7-0.95
Ga
0-0.8
 
Table 1
0.5
 
[0037], [0046]
0.3-1.5 (as "M")
At least one of Cu, Al, Nb, and Zr
0-2
 
Table 1
0.3
 
[0038], [0045]
0.01-1.0
Cu
-
 
Table 1
0.1
 
[0038], [0045]
0.01-1.0
Al
-
 
Table 1
0.2
 
[0037], [0046]
0.3-1.5 (as "M")
Nb
-
 
Table 1
-
 
-
-
Zr
-
 
Table 1
-
 
[0051]
0-0.25
Fe
Balance
 
Table 1
Balance
 
[0039]
Balance


With regard to the claimed relative amounts of Pr and Ga, Sample 17 of Kato contains (all in wt. %) 0.5% of Ga and 7.0% of Pr, which means Pr constitutes about 93.3% of the total amount of Pr and Ga, and Ga constitutes about 6.7% of the total amount of Pr and Ga.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Haga’s magnet with the sintered magnet of Kato to predictably obtain a sintered magnet with a microstructure that has been controlled (Kato 0001) and improved coercivity (Kato 0002), (Haga 0009-0010).

With regard to the limitation of “wherein the amount of Ga contained in the particle size-adjusted powder is in a range of 0.10-1.0% with respect to the sintered magnet by mass ratio”, based on the modification of Haga and Yi with Kato, this limitation would have been obvious. As shown in the table above, Kato discloses a total Ga content of 0.5 wt% for Sample 17, and a broader range of 0.3-1.5 wt. for “M” (which can be Ga; see para. 0037 and 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the total amount of Ga in the modifying alloy powder of Haga (see, for example, para. 0063 of Haga) would result in matching the Ga mass ratio (in wt. %) of Kato, as doing so would ensure that the composition of the sintered compact remains the substantially similar once the modifying alloy diffuses into the surface of the sintered magnet upon heat treatment (as discussed by Haga).
Kato teaches that the process of producing the rare earth sintered magnet (Abstract) includes the steps of sintering at 1000-1100°C [0061]. Then, the magnet can be subjected to a two stage heat treatment, wherein the first stage is performed at about 800°C, and wherein the second stage is performed at about 550°C [0062], which meets the limitation in claim 1 of the claim 6 of 600-950°C and 450-750°C respectively. With regard to the claimed vacuum or inert ambient gas atmosphere for claim 6, Although Kato does not explicitly teach that the heat treatment steps are performed in a vacuum or inert gas atmosphere, this limitation would be obvious based on the disclosure of Kato; Baba teaches performing sintering in a vacuum or inert gas atmosphere [0061], which is a well-known technique in the art of reducing/preventing oxidation. One of Kato’s objectives is to prevent oxidation by means of the performing powder pulverization in an inert atmosphere [0058], and molding the powder in a low-oxygen atmosphere [0072]. Thus, it would have been obvious to perform Kato’s heat treatment steps in a vacuum/inert atmosphere, as doing so would reduce/prevent oxidation of the sintered magnet and would therefore prevent deterioration of the magnet’s properties.
Regarding claim 3, Haga, Yi, and Kato teach the method as applied to claim 1 above. As discussed above, Haga discloses in paragraph [0052]:
“Examples of the modifying alloy containing a transition metal element and a light rare earth element and having a melting point or an eutectic temperature in the above-described temperature range of 450°C to 700°C. include an alloy containing a light rare earth element such as Nd or Pr and a transition metal element such as Cu, Mn, In, Zn, Al, Ag, Ga, or Fe” [0052].
In paragraph [0053] all of the exemplary alloys for the modifying alloy powder are binary eutectic alloys, which means that only two elements are present. Thus, in the instance that a Pr-Ga alloy eutectic alloy is used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exclude Nd from the alloy, as doing so 
Regarding claim 5, Haga, Yi, and Kato teach the method as applied to claim 1 above. Haga teaches, in a comparative example, performing coating via dipping the sintered magnet compact into a slurry and then removing the rare earth magnet from the slurry [0076]. The comparative example differs from the inventive example in that instead of a (solid) sheet material with predetermined dimensions being applied on a surface of the sintered magnet (in the inventive example), the comparative example is coated with a (liquid) slurry which makes it difficult to manage the coating uniformity and thickness [0076]. Thus, the comparative example achieved poorer results due to the slurry being in a liquid phase, rather than because all of the surface of the magnet being coated with a slurry. It is clear from comparative example that the method coating the entire surface (which meets the claimed “plurality of regions of different normal directions within the surface”) with the modifying alloy would have been obvious. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try to coat all of the sides of the magnet with the solid sheet material, with a reasonable expectation of successfully improving the magnetic coercivity of the sintered magnet [0056] (MPEP 2143 I. E.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Yi and Kato, as applied to claim 1 above, and further in view of Enokido et al. (US 20080053273 A1; of record).
Regarding claim 4, Haga, Yi, and Kato teach the method as applied to claim 1 above, but are silent regarding the particle-size adjusted powder being granulated with a binder. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modifying alloy powder of Haga in view of Yi and Kato in the form of granules, as taught by Enokido, as doing so would allow for excellent fluidity when preparing Haga’s block body, and would further allow for improved magnetic orientation.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Yi, Kato, and Baba et al. (US 20130026870 A1; of record)
Regarding claims 7-9, 
Haga teaches producing an RE-Fe-B magnet (wherein RE is a rare-earth element such as Nd or Pr) [0016], [0025].
Haga appreciates using an alloy of a light rare element such as Nd or Pr and a transition metal element such as Ga as the modifying alloy to be adhered on the surface of the sintered magnet [0019]. Haga further appreciates including a heavy rare earth element such as Dy or Tb in the alloy [0019], [0052]. Although Haga does not explicitly teach that “Pr accounts for 65 to 97 mass % of the entire Pr-Ga alloy; 20 mass % or less of Pr is replaceable with Nd; 30 mass % or less of Pr is replaceable with Dy and/or Tb. Ga accounts for 3 mass % to 35 mass % of the entire Pr-Ga alloy; and 50 mass % or less of Ga is replaceable with Cu”, a Pr-Ga alloy would have been obvious to try based on the disclosure of Haga. As discussed above, Haga discloses in paragraph [0052]:
“Examples of the modifying alloy containing a transition metal element and a light rare earth element and having a melting point or an eutectic temperature in the above-described temperature range of 450°C to 700°C include an alloy containing a light rare earth element such as Nd or Pr and a transition metal element such as Cu, Mn, In, Zn, Al, Ag, Ga, or Fe” [0052].
It would have been obvious to try to use a Pr-Ga alloy based on paragraph [0052] of Haga which by predictably choosing from a finite number of Haga’s identified solutions, with a reasonable expectation of successfully making a modifying alloy with a melting point or eutectic point in the range of 450-700°C (MPEP 2143 I. E.).
Haga further teaches a step of adhering a sheet material containing an alloy powder of a modifying alloy to the surface of the sintered magnet compact [0016], which meets the claimed “application step” and “adhesion step”;
	And performing a heat treatment to diffusively penetrate the modifying alloy into the sintered rare earth magnet [0016], which meets the claimed “diffusion step”;
	The sheet material is prepared by forming a block body, then drawing the block body to prepare a drawn body which has a predetermined thickness, cutting the drawn body, and then placing the resulting drawn and cut sheet onto the magnet [0021]; the sheet material is adhered by its own adhesive properties (due to the use of a thermoplastic resin – see para. 0016) which meets the claimed limitation of (1) a plurality of particles being in contact with a surface of the adhesive agent and (2) a plurality of particles adhering to the surface of the sintered magnet via prima facie expected that the modifying alloy is not 100% uniformly mixed in a manner where each particle is equidistant from each other (i.e. not touching). Rather, it is prima facie expected that when mixing the modifying alloy in the thermoplastic resin (Abstract) [0069], that there are some alloy particles that remain in contact/touching each other.
	The thickness of the drawn body is 0.05 mm [0070], which is equal to 50 µm, which meets the claimed thickness in claim 9, of 10-100 µm.
	Haga is silent regarding: “a fluidized-bed coating method or a method in which the diffusion source powder is sprinkled over the sintered R-T-B based magnet having the adhesive layer”, the diffusing step being at a temperature which is equal to or lower than a sintering temperature of the sintered magnet, and is silent regarding the limitation of wherein the amount of Ga contained in the particle size-adjusted powder is in a range of 0.10-1.0% with respect to the sintered magnet by mass ratio as required by claim 8.

With regard to the new limitation of “a fluidized-bed coating method or a method in which the diffusion source powder is sprinkled over the sintered R-T-B based magnet having the adhesive layer”, Yi teaches preparing a permanent magnet material, the method comprising a coating step (Abstract), wherein the coating step can be performed via flame spraying process (thermal spraying process), fluidized bed process, electrostatic powder spraying process, electrostatic fluidized bed spraying process, or a vibrational electrostatic powder process [0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga’s method to try to use the fluidized bed coating 
Yi is silent regarding: the diffusing step being at a temperature which is equal to or lower than a sintering temperature of the sintered magnet, and is silent regarding the limitation of wherein the amount of Ga contained in the particle size-adjusted powder is in a range of 0.10-1.0% with respect to the sintered magnet by mass ratio as required by claim 8.

Kato teaches providing an R-T-B sintered magnet [0001], wherein R represents a rare earth element, T represents one or more elements of the iron group with Fe as an essential element [0002];
The rare earth based magnet rare earth based magnet according to this embodiment may be produced by a conventional powder metallurgic method [0056], such that the powder particles had a size of 3-4 µm [0071], which meets the “the powder being a particle size-adjusted powder” limitation;
Element (wt %)
 
Citation
KatoSample 17
 
Citation
KatoBroader ranges
R (Total of Nd, Pr, Dy)
 
Table 1
32.0
 
[0035]
29.5-33
Nd
 
Table 1
25.0
 
[0043]
-
Pr
 
Table 1
7.0
 
[0043]
-
Dy
 
Table 1
-
 
[0044]
-
B
 
Table 1
0.83
 
[0036]
0.7-0.95
Ga
 
Table 1
0.5
 
[0037], [0046]
0.3-1.5 (as "M")

 
Table 1
0.3
 
[0038], [0045]
0.01-1.0
Cu
 
Table 1
0.1
 
[0038], [0045]
0.01-1.0
Al
 
Table 1
0.2
 
[0037], [0046]
0.3-1.5 (as "M")
Nb
 
Table 1
-
 
-
-
Zr
 
Table 1
-
 
[0051]
0-0.25
Fe
 
Table 1
Balance
 
[0039]
Balance


With regard to the claimed relative amounts of Pr and Ga, Sample 17 of Kato contains (all in wt. %) 0.5% of Ga and 7.0% of Pr, which means Pr constitutes about 93.3% of the total amount of Pr and Ga, and Ga constitutes about 6.7% of the total amount of Pr and Ga.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Haga’s magnet with the sintered magnet of Kato to predictably obtain a sintered magnet with a microstructure that has been controlled (Kato 0001) and improved coercivity (Kato 0002), (Haga 0009-0010).

With regard to the limitation of “wherein the amount of Ga contained in the particle size-adjusted powder is in a range of 0.10-1.0% with respect to the sintered magnet by mass ratio” as required by claim 8, based on the modification of Haga in view of Yi with Kato, this limitation would have been obvious. As shown in the table above, Kato discloses a total Ga content of 0.5 wt% for Sample 17, and a broader range of 0.3-1.5 wt. for “M” (which can be Ga; see para. 0037 and 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the total amount of Ga in the modifying alloy powder of Haga (see, for example, para. 0063 of Haga) would result in matching the Ga mass ratio (in wt. %) of Kato, as doing so would ensure that the composition of the sintered compact 
Kato is silent regarding the limitation of during the diffusing step, the diffusion source powder adheres at a temperature equal to or lower than a sintering temperature to allow the Ga to diffuse from the surface into the interior of the sintered magnet.

Baba teaches producing a rare earth sintered magnet (Abstract) which includes the steps of adhering a slurry containing a rare earth metal compound on the surface of a sintered compact [0050-0052], wherein the sintered magnet is produced by sintering at 1010-1110°C [0049]. Then, after the slurry is adhered to the surface of the sintered magnet compact [0061], the magnet is subjected to a two stage heat treatment, wherein the first stage is performed at about 800-1000°C, and wherein the second stage is performed at about 500-600°C [0062], which meets the limitation in claim 7 of the heat treatment step being lower than a sintering temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusing step of Haga in view of Yi and Kato to include the diffusion heat treatment at a temperature lower than the sintering temperature as taught by Baba, as doing so would allow the modifying alloy to diffuse into the sintered compact. In such a heat treatment by two stages, in the first stage, the modifying alloy would diffuse into the compact, and in the second stage, the heat treatment would contribute to an improvement in the magnetic properties (Baba, 0062).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738